FILED
                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA
                                                                                              MAY 1 7 2010
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                      Courts tor the District of Columbia

         NATHANIEL SMITH THURSTON, JR.,                )
                                                       )
                        Plaintiff,                     )
                                                       )
                v.                                     )
                                                       )
                                                               Civil Action No.
                                                                                      10 0798
         BARACK HUSSEIN OBAMA, et al.,                 )
                                                       )
                        Defendants.                    )


                                           MEMORANDUM OPINION

                This matter is before the Court on plaintiff s application to proceed in forma pauperis

         and pro se complaint. The application will be granted, and the complaint will be dismissed.

                Plaintiff brings this action under 42 U.S.c. § 1983, and alleges that he has been convicted

         and sentenced as a result of a vast conspiracy among federal judges and assorted federal

         government agencies designed to deprive plaintiff of rights protected under the First, Fifth, Sixth

         and Eighth Amendments to the United States Constitution. In addition to demanding an

         investigation of the allegedly corrupt judicial system, plaintiff demands monetary damages

         totalling $204,002,000.

                Because plaintiffs claims go to the fact of his confinement, he cannot recover damages in

         this civil rights action under 42 U.S.c. § 1983 without showing that his confinement has been

         invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

         invalidity] by a state tribunal authorized to make such determination, or ... a federal court's

         issuance ofa writ of habeas corpus." Heckv. Humphrey, 512 U.S. 477, 486-87 (1994); accord

         White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied this prerequisite



     /

/~                                                                                                                          .3
and therefore fails to state a claim upon which relief can granted. This action will be dismissed

under 28 U.S.c. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). An Order is issued separately.



                                             United States District Judge